ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-049 concluding that HARRY J. PINTO, JR., of MORRISTOWN, who was admitted to the bar of this State in 1965, should be disciplined for violating RPC 8.4(g) (conduct involving discrimination), RPC 8.1(a) (false statement of material fact in a disciplinary matter) and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that respondent should be required to complete twenty hours of courses in sensitivity training;
And the Court having determined that the charges of violation of RPC 8.1(a) and RPC 8.4(c) are not supported by clear and convincing evidence in the record;
*112And good cause appearing;
It is ORDERED that HARRY J. PINTO, JR., is hereby reprimanded for violating RPC 8.4(g); and it is further
ORDERED that respondent shall participate in twenty hours of sensitivity training through a program and on a schedule approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.